EXHIBIT 10.2

EXECUTION VERSION

COMPANY GUARANTY AGREEMENT

THIS COMPANY GUARANTY AGREEMENT dated as of October 14, 2011 (this “Company
Guaranty Agreement”), is entered into between ASBURY AUTOMOTIVE GROUP, INC., a
Delaware corporation (the “Guarantor” or the “Company”) and BANK OF AMERICA,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”) for
each of the Secured Parties (as defined in the Credit Agreement referenced
below). All capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to such terms in the Credit Agreement.

RECITALS:

A. Pursuant to a Credit Agreement dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among the Company, the Subsidiaries of the Company party thereto
from time to time as New Vehicle Borrowers or Used Vehicle Borrowers
(collectively with the Company, the “Borrowers”), the Administrative Agent, Bank
of America, N.A., as Revolving Swing Line Lender, New Vehicle Floorplan Swing
Line Lender, Used Vehicle Floorplan Swing Line Lender and as an L/C Issuer, and
the lenders party thereto from time to time (collectively, the “Lenders”), the
Lenders have agreed to provide (i) to the Company, a revolving credit facility
with a letter of credit sublimit and swing line facility, (ii) to the New
Vehicle Borrowers, a revolving new vehicle floorplan facility, including a new
vehicle swing line subfacility and (iii) to the Used Vehicle Borrowers, a
revolving used vehicle floorplan facility, including a used vehicle swing line
subfacility.

B. Certain additional extensions of credit may be made from time to time for the
benefit of the Company or the other Loan Parties pursuant to certain Secured
Cash Management Agreements and Secured Hedge Agreements (each as defined in the
Credit Agreement).

C. It is a condition precedent to the Secured Parties’ obligations to make and
maintain such extensions of credit that the Company shall have executed and
delivered this Company Guaranty Agreement to the Administrative Agent.

D. Each of the other Loan Parties is a Subsidiary of the Company.

E. The Company will materially benefit from the Loans to be made, and the
Letters of Credit to be issued, under the Credit Agreement, and such other
extensions of credit.

In order to induce the Secured Parties to make and maintain extensions of credit
from time to time under the Credit Agreement and under the Secured Cash
Management Agreements and Secured Hedge Agreements, the parties hereto agree as
follows:

1. Guaranty. The Company hereby unconditionally, absolutely, continually and
irrevocably guarantees to the Administrative Agent for the benefit of the
Secured Parties the payment and performance in full of the Guaranteed
Liabilities (as defined below). For all purposes of this Company Guaranty
Agreement, “Guaranteed Liabilities” means: (a) each



--------------------------------------------------------------------------------

Borrower’s prompt payment in full, when due or declared due and at all such
times, of all Obligations and all other amounts pursuant to the terms of the
Credit Agreement, the Notes, and all other Loan Documents heretofore, now or at
any time or times hereafter owing, arising, due or payable from any Borrower to
any one or more of the Secured Parties, including principal, interest, and fees
(including fees and expenses of counsel); (b) each Loan Party’s prompt, full and
faithful performance, observance and discharge of each and every agreement,
undertaking, covenant and provision to be performed, observed or discharged by
such Loan Party under the Credit Agreement, the Notes and all other Loan
Documents; and (c) the prompt payment in full by each Loan Party, when due or
declared due and at all such times, of obligations and liabilities now or
hereafter arising under Secured Cash Management Agreements and Secured Hedge
Agreements. The Company’s obligations to the Secured Parties under this Company
Guaranty Agreement are hereinafter referred to as the “Guarantor’s Obligations”.

The Company agrees that it is directly and primarily liable for the Guaranteed
Liabilities.

Certain of the Guarantor’s Obligations are secured by various Security
Instruments referred to in the Credit Agreement, including without limitation
the Security Agreement.

For purposes of this Company Guaranty Agreement, the following terms have the
following definitions:

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than (x) contingent indemnification
obligations and (y) obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements as to which arrangements satisfactory to
the applicable Cash Management Bank or Hedge Bank have been made), and (c) all
Letters of Credit have terminated or expired (other than Letters of Credit as to
which other arrangements with respect thereto satisfactory to the Administrative
Agent and the L/C Issuers shall have been made).

2. Payment. If any Borrower or any other Loan Party shall default in payment or
performance of any of the Guaranteed Liabilities, whether principal, interest,
fees (including, but not limited to, fees and expenses of counsel), or
otherwise, when and as the same shall become due, and after expiration of any
applicable grace period, whether according to the terms of the Credit Agreement,
by acceleration, or otherwise, or upon the occurrence and during the continuance
of any Event of Default under the Credit Agreement, then the Company will, upon
demand thereof by the Administrative Agent, fully pay to the Administrative
Agent, for the benefit of the Secured Parties, an amount equal to all the
Guaranteed Liabilities then due and owing or declared or deemed to be due and
owing, including for this purpose, in the event of any Event of Default under
Section 8.01(f) or 8.03(g) of the Credit Agreement (and irrespective of the
applicability of any restriction on acceleration or other action as against any
other Loan Party under any Debtor Relief Laws), the entire outstanding or
accrued amount of all Obligations or (ii) perform such Guaranteed Liabilities,
as applicable. For purposes of this Section 2, the Company acknowledges and
agrees that “Guaranteed Liabilities” shall be deemed to include any amount
(whether principal, interest or fees) which would have been accelerated in
accordance

 

2



--------------------------------------------------------------------------------

with Section 8.02 or 8.04 of the Credit Agreement but for the fact that such
acceleration could be unenforceable or not allowable under any Debtor Relief
Law.

3. Absolute Rights and Obligations. This is a guaranty of payment and not of
collection. The Guarantor’s Obligations under this Company Guaranty Agreement
shall be absolute and unconditional irrespective of, and the Company hereby
expressly waives, to the extent permitted by law, any defense to its obligations
under this Company Guaranty Agreement and all Security Instruments to which it
is a party by reason of:

(a) any lack of legality, validity or enforceability of the Credit Agreement, of
any of the Notes, of any other Loan Document, or of any other agreement or
instrument creating, providing security for, or otherwise relating to any of the
Guarantor’s Obligations, any of the Guaranteed Liabilities, or any other
guaranty of any of the Guaranteed Liabilities (the Loan Documents and all such
other agreements and instruments being collectively referred to as the “Related
Agreements”);

(b) any action taken under any of the Related Agreements, any exercise of any
right or power therein conferred, any failure or omission to enforce any right
conferred thereby, or any waiver of any covenant or condition therein provided;

(c) any acceleration of the maturity of any of the Guaranteed Liabilities of the
Guarantor’s Obligations of any other Guarantor, or of any other obligations or
liabilities of any Person under any of the Related Agreements;

(d) any release, exchange, non-perfection, lapse in perfection, disposal,
deterioration in value, or impairment of any security for any of the Guaranteed
Liabilities, for any of the Guarantor’s Obligations of any Guarantor, or for any
other obligations or liabilities of any Person under any of the Related
Agreements;

(e) any dissolution of any Borrower, any Guarantor, any other Loan Party or any
other party to a Related Agreement, or the combination or consolidation of any
Borrower, any Guarantor, any other Loan Party or any other party to a Related
Agreement into or with another entity or any transfer or disposition of any
assets of any Borrower, any Guarantor, any other Loan Party or any other party
to a Related Agreement;

(f) any extension (including without limitation extensions of time for payment),
renewal, amendment, restructuring or restatement of, any acceptance of late or
partial payments under, or any change in the amount of any borrowings or any
credit facilities available under, the Credit Agreement, any of the Notes or any
other Loan Document or any other Related Agreement, in whole or in part;

(g) the existence, addition, modification, termination, reduction or impairment
of value, or release of any other guaranty (or security therefor) of the
Guaranteed Liabilities (including without limitation obligations arising under
any other Guaranty or any other Loan Document now or hereafter in effect);

 

3



--------------------------------------------------------------------------------

(h) any waiver of, forbearance or indulgence under, or other consent to any
change in or departure from any term or provision contained in the Credit
Agreement, any other Loan Document or any other Related Agreement, including
without limitation any term pertaining to the payment or performance of any of
the Guaranteed Liabilities, any of the Guarantor’s Obligations of any other
Guarantor, or any of the obligations or liabilities of any party to any other
Related Agreement; or

(i) any other circumstance whatsoever (with or without notice to or knowledge of
the Company) which may or might in any manner or to any extent vary the risks of
the Company, or might otherwise constitute a legal or equitable defense
available to, or discharge of, a surety or a guarantor, including without
limitation any right to require or claim that resort be had to any Borrower or
any other Loan Party or to any collateral in respect of the Guaranteed
Liabilities or Guarantor’s Obligations.

It is the express purpose and intent of the parties hereto that this Company
Guaranty Agreement and the Guarantor’s Obligations hereunder shall be absolute
and unconditional under any and all circumstances and shall not be discharged
except by payment and performance as herein provided.

4. Currency and Funds of Payment. All Guarantor’s Obligations will be paid in
lawful currency of the United States of America and in immediately available
funds, regardless of any law, regulation or decree now or hereafter in effect
that might in any manner affect the Guaranteed Liabilities, or the rights of any
Secured Party with respect thereto as against any Loan Party, or cause or permit
to be invoked any alteration in the time, amount or manner of payment by any
Loan Party of any or all of the Guaranteed Liabilities.

5. Events of Default. Without limiting the provisions of Section 2 hereof, in
the event that there shall occur and be continuing an Event of Default, then
notwithstanding any collateral or other security or credit support for the
Guaranteed Liabilities, at the Administrative Agent’s election and without
notice thereof or demand therefor, each of the Guaranteed Liabilities and the
Guarantor’s Obligations shall immediately be and become due and payable.

6. Subordination. Until this Company Guaranty Agreement is terminated in
accordance with Section 21 hereof, the Company hereby unconditionally
subordinates all present and future debts, liabilities or obligations now or
hereafter owing to the Company (i) of each Borrower, to the payment in full of
the Guaranteed Liabilities and (ii) of each other Person now or hereafter
constituting a Loan Party, to the payment in full of the obligations of such
Loan Party owing to any Secured Party and arising under the Loan Documents or
any Secured Cash Management Agreement or Secured Hedge Agreement. All amounts
due under such subordinated debts, liabilities, or obligations shall, upon the
occurrence and during the continuance of an Event of Default, be collected and,
upon request by the Administrative Agent, paid over forthwith to the
Administrative Agent for the benefit of the Secured Parties on account of the
Guaranteed Liabilities, the Guarantor’s Obligations, or such other obligations,
as applicable, and, after such request and pending such payment, shall be held
by the Company as

 

4



--------------------------------------------------------------------------------

agent and bailee of the Secured Parties separate and apart from all other funds,
property and accounts of the Company.

7. Suits. The Company from time to time shall pay to the Administrative Agent
for the benefit of the Secured Parties, on demand, at the Administrative Agent’s
Office or such other address as the Administrative Agent shall give notice of to
the Company, the Guarantor’s Obligations as they become or are declared due, and
in the event such payment is not made forthwith, the Administrative Agent may
proceed to suit against the Company. At the Administrative Agent’s election, one
or more and successive or concurrent suits may be brought hereon by the
Administrative Agent against the Company, whether or not suit has been commenced
against any Borrower, any other Loan Party, or any other Person and whether or
not the Secured Parties have taken or failed to take any other action to collect
all or any portion of the Guaranteed Liabilities or have taken or failed to take
any actions against any collateral securing payment or performance of all or any
portion of the Guaranteed Liabilities, and irrespective of any event,
occurrence, or condition described in Section 3 hereof.

8. Set-Off and Waiver. The Company acknowledges the right of set off granted
pursuant to Section 10.08 of the Credit Agreement and waives any right to assert
against any Secured Party as a defense, counterclaim, set-off, recoupment or
cross claim in respect of its Guarantor’s Obligations, any defense (legal or
equitable) or other claim which the Company may now or at any time hereafter
have against any Borrower or any other Loan Party or any or all of the Secured
Parties without waiving any additional defenses, set-offs, counterclaims or
other claims otherwise available to the Company.

9. Waiver of Notice; Subrogation.

(a) The Company hereby waives to the extent permitted by law notice of the
following events or occurrences: (i) acceptance of this Company Guaranty
Agreement; (ii) the Lenders’ heretofore, now or from time to time hereafter
making Loans and issuing Letters of Credit and otherwise loaning monies or
giving or extending credit to or for the benefit of any Borrower or any other
Loan Party, or otherwise entering into arrangements with any Loan Party giving
rise to Guaranteed Liabilities, whether pursuant to the Credit Agreement or the
Notes or any other Loan Document or Related Agreement or any amendments,
modifications, or supplements thereto, or replacements or extensions thereof;
(iii) presentment, demand, default, non-payment, partial payment and protest;
and (iv) any other event, condition, or occurrence described in Section 3
hereof. The Company agrees that each Secured Party may heretofore, now or at any
time hereafter do any or all of the foregoing in such manner, upon such terms
and at such times as each Secured Party, in its sole and absolute discretion,
deems advisable, without in any way or respect impairing, affecting, reducing or
releasing the Company from its Guarantor’s Obligations, and the Company hereby
consents to each and all of the foregoing events or occurrences.

(b) The Company hereby agrees that payment or performance by the Company of its
Guarantor’s Obligations under this Company Guaranty Agreement may be enforced by
the Administrative Agent on behalf of the Secured Parties upon demand

 

5



--------------------------------------------------------------------------------

by the Administrative Agent to the Company without the Administrative Agent
being required, the Company expressly waiving to the extent permitted by law any
right it may have to require the Administrative Agent, to (i) prosecute
collection or seek to enforce or resort to any remedies against any Borrower or
any other Guarantor or any other guarantor of the Guaranteed Liabilities, or
(ii) seek to enforce or resort to any remedies with respect to any security
interests, Liens or encumbrances granted to the Administrative Agent or any
Lender or other party to a Related Agreement by any Borrower, any other
Guarantor or any other Person on account of the Guaranteed Liabilities or any
guaranty thereof, IT BEING EXPRESSLY UNDERSTOOD, ACKNOWLEDGED AND AGREED TO BY
THE COMPANY THAT DEMAND UNDER THIS COMPANY GUARANTY AGREEMENT MAY BE MADE BY THE
ADMINISTRATIVE AGENT, AND THE PROVISIONS HEREOF ENFORCED BY THE ADMINISTRATIVE
AGENT, EFFECTIVE AS OF THE FIRST DATE ANY EVENT OF DEFAULT OCCURS AND IS
CONTINUING UNDER THE CREDIT AGREEMENT.

(c) The Company further agrees that with respect to this Company Guaranty
Agreement the Company shall not exercise any of its rights of subrogation,
reimbursement, contribution, indemnity or recourse to security for the
Guaranteed Liabilities until 93 days immediately following the Facility
Termination Date shall have elapsed without the filing or commencement, by or
against any Loan Party, of any state or federal action, suit, petition or
proceeding seeking any reorganization, liquidation or other relief or
arrangement in respect of creditors of, or the appointment of a receiver,
liquidator, trustee or conservator in respect to, such Loan Party or its assets.
This waiver is expressly intended to prevent the existence of any claim in
respect to such subrogation, reimbursement, contribution or indemnity by the
Company against the estate of any other Loan Party within the meaning of
Section 101 of the Bankruptcy Code, in the event of a subsequent case involving
any other Loan Party. If an amount shall be paid to the Company on account of
such rights at any time prior to termination of this Company Guaranty Agreement
in accordance with the provisions of Section 21 hereof, such amount shall be
held in trust for the benefit of the Secured Parties and shall forthwith be paid
to the Administrative Agent, for the benefit of the Secured Parties, to be
credited and applied upon the Guarantor’s Obligations, whether matured or
unmatured, in accordance with the terms of the Credit Agreement or otherwise as
the Secured Parties may elect. The agreements in this subsection shall survive
repayment of all of the Guarantor’s Obligations, the termination or expiration
of this Company Guaranty Agreement in any manner, including but not limited to
termination in accordance with Section 21 hereof, and occurrence of the Facility
Termination Date.

10. Effectiveness; Enforceability. This Company Guaranty Agreement shall be
effective as of the date first above written and shall continue in full force
and effect until termination in accordance with Section 21 hereof. Any claim or
claims that the Secured Parties may at any time hereafter have against the
Company under this Company Guaranty Agreement may be asserted by the
Administrative Agent on behalf of the Secured Parties by written notice directed
to the Company in accordance with Section 23 hereof.

 

6



--------------------------------------------------------------------------------

11. Representations, Warranties and Covenants; Agreement regarding Interest.

(a) The Company hereby makes each representation and warranty made in the Credit
Agreement by it or by each other Borrower with respect to the Company. The
Company covenants and agrees that until the Facility Termination Date, it will
perform and observe, and cause each of its Subsidiaries to perform and observe,
all of the terms, covenants and agreements set forth in the Credit Agreement to
be performed by it or them or that any Borrower has agreed, in the Credit
Agreement, to cause it or them to perform.

(b) The Company agrees that any amounts required to be paid by it pursuant to
the Loan Documents may bear interest in accordance with Section 2.16(b)(ii) of
the Credit Agreement.

12. Expenses. The Company agrees to be liable for the payment of all reasonable
fees and expenses, including fees and expenses of counsel, incurred by any
Secured Party in connection with the enforcement of this Company Guaranty
Agreement, whether or not suit be brought.

13. Reinstatement. The Company agrees that this Company Guaranty Agreement shall
continue to be effective or be reinstated, as the case may be, at any time
payment received by any Secured Party in respect of any Guaranteed Liabilities
is rescinded or must be restored for any reason, or is repaid by any Secured
Party in whole or in part in good faith settlement of any pending or threatened
avoidance claim.

14. Reliance. The Company represents and warrants to the Administrative Agent,
for the benefit of the Secured Parties, that: (a) the Company has adequate means
to obtain on a continuing basis (i) from each Borrower, information concerning
the Loan Parties and the Loan Parties’ financial condition and affairs and
(ii) from other reliable sources, such other information as it deems material in
deciding to provide this Company Guaranty Agreement (“Other Information”), and
has full and complete access to the Loan Parties’ books and records and to such
Other Information; (b) the Company is not relying on any Secured Party or its or
their employees, directors, agents or other representatives or Affiliates, to
provide any such information, now or in the future; (c) the Company has been
furnished with and reviewed the terms of the Credit Agreement and such other
Loan Documents and Related Agreements as it has requested, is executing this
Company Guaranty Agreement freely and deliberately, and understands the
obligations and financial risk undertaken by providing this Company Guaranty
Agreement; (d) the Company has relied solely on the Company’s own independent
investigation, appraisal and analysis of the Borrowers and the other Loan
Parties, each such Person’s financial condition and affairs, the “Other
Information”, and such other matters as it deems material in deciding to provide
this Company Guaranty Agreement and is fully aware of the same; and (e) the
Company has not depended or relied on any Secured Party or its or their
employees, directors, agents or other representatives or Affiliates, for any
information whatsoever concerning the Loan Parties or the Loan Parties’
financial condition and affairs or any other matters material to the Company’s
decision to provide this Company Guaranty Agreement, or for any counseling,
guidance, or special consideration or any promise therefor with respect to such

 

7



--------------------------------------------------------------------------------

decision. The Company agrees that no Secured Party has any duty or
responsibility whatsoever, now or in the future, to provide to the Company any
information concerning any Borrower or any other Loan Party or any such Person’s
financial condition and affairs, or any Other Information, other than as
expressly provided herein, and that, if the Company receives any such
information from any Secured Party or its or their employees, directors, agents
or other representatives or Affiliates, the Company will independently verify
the information and will not rely on any Secured Party or its or their
employees, directors, agents or other representatives or Affiliates, with
respect to such information.

15. Rules of Interpretation. The rules of interpretation contained in
Section 1.02 of the Credit Agreement shall be applicable to this Company
Guaranty Agreement and are hereby incorporated by reference. All representations
and warranties contained herein shall survive the delivery of documents and any
extension of credit referred to herein or guaranteed hereby.

16. Entire Agreement. This Company Guaranty Agreement, together with the Credit
Agreement and other Loan Documents, constitutes and expresses the entire
understanding between the parties hereto with respect to the subject matter
hereof, and supersedes all prior negotiations, agreements, understandings,
inducements, commitments or conditions, express or implied, oral or written,
except as herein contained. The express terms hereof control and supersede any
course of performance or usage of the trade inconsistent with any of the terms
hereof. Except as provided in Section 21, neither this Company Guaranty
Agreement nor any portion or provision hereof may be changed, altered, modified,
supplemented, discharged, canceled, terminated, or amended orally or in any
manner other than as provided in the Credit Agreement.

17. Binding Agreement; Assignment. This Company Guaranty Agreement and the
terms, covenants and conditions hereof, shall be binding upon and inure to the
benefit of the parties hereto and thereto, and to their respective heirs, legal
representatives, successors and assigns; provided, however, that the Company
shall not be permitted to assign any of its rights, powers, duties or
obligations under this Company Guaranty Agreement or any other interest herein
except as expressly permitted herein or in the Credit Agreement. Without
limiting the generality of the foregoing sentence of this Section 17, any Lender
may assign to one or more Persons, or grant to one or more Persons
participations in or to, all or any part of its rights and obligations under the
Credit Agreement (to the extent permitted by the Credit Agreement); and to the
extent of any such assignment or participation such other Person shall, to the
fullest extent permitted by law, thereupon become vested with all the benefits
in respect thereof granted to such Lender herein or otherwise, subject however,
to the provisions of the Credit Agreement, including Article IX thereof
(concerning the Administrative Agent) and Section 10.06 thereof concerning
assignments and participations. All references herein to the Administrative
Agent shall include any successor thereof.

18. Secured Cash Management Agreements and Secured Hedging Agreements. No
Secured Party (other than the Administrative Agent) that obtains the benefit of
this Company Guaranty Agreement shall have any right to notice of any action or
to consent to, direct or object to any action hereunder (including the release,
impairment or modification of the Guarantor’s Obligations or security therefor)
other than in its capacity as a Lender and, in such case, only to

 

8



--------------------------------------------------------------------------------

the extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Company Guaranty Agreement to the contrary, the Administrative
Agent shall only be required to verify the payment of, or that other
satisfactory arrangement have been made with respect to, the Secured Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements to
the extent the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as it may request, from
the applicable Cash Management Bank or Hedge Bank, as the case may be. Each
Secured Party not a party to the Credit Agreement that obtains the benefit of
this Company Guaranty Agreement shall be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
the Credit Agreement, and that with respect to the actions and omissions of the
Administrative Agent hereunder or otherwise relating hereto that do or may
affect such Secured Party, the Administrative Agent and each of its Related
Parties shall be entitled to all the rights, benefits and immunities conferred
under Article IX of the Credit Agreement.

19. Severability. The provisions of this Company Guaranty Agreement are
independent of and separable from each other. If any provision hereof shall for
any reason be held invalid or unenforceable, such invalidity or unenforceability
shall not affect the validity or enforceability of any other provision hereof,
but this Company Guaranty Agreement shall be construed as if such invalid or
unenforceable provision had never been contained herein.

20. Counterparts. This Company Guaranty Agreement may be executed in any number
of counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Company Guaranty
Agreement to produce or account for more than one such counterpart executed by
the Company. Without limiting the foregoing provisions of this Section 20, the
provisions of Section 10.10 of the Credit Agreement shall be applicable to this
Company Guaranty Agreement.

21. Termination. Subject to reinstatement pursuant to Section 13 hereof, this
Company Guaranty Agreement and all of the Guarantor’s Obligations hereunder
(excluding those Guarantor’s obligations relating to Guaranteed Liabilities that
expressly survive such termination) shall terminate on the Facility Termination
Date.

22. Remedies Cumulative. All remedies hereunder are cumulative and are not
exclusive of any other rights and remedies of the Administrative Agent or any
other Secured Party provided by law or under the Credit Agreement, the other
Loan Documents or other applicable agreements or instruments. The making of the
Loans and other credit extensions pursuant to the Credit Agreement and other
Related Agreements shall be conclusively presumed to have been made or extended,
respectively, in reliance upon the Guarantor’s guaranty of the Guaranteed
Liabilities pursuant to the terms hereof.

23. Notices. Any notice required or permitted hereunder shall be given, (a) with
respect to the Company, at the address of the Company indicated in Schedule
10.02 of the Credit Agreement and (b) with respect to the Administrative Agent
or any other Secured Party, at the Administrative Agent’s address indicated in
Schedule 10.02 of the Credit Agreement. All such addresses may be modified, and
all such notices shall be given and shall be effective, as provided

 

9



--------------------------------------------------------------------------------

in Section 10.02 of the Credit Agreement for the giving and effectiveness of
notices and modifications of addresses thereunder.

24. Governing Law; Venue; Waiver of Jury Trial.

(a) THIS COMPANY GUARANTY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

(b) THE COMPANY HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS THAT ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS COMPANY GUARANTY
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN MAY BE INSTITUTED IN ANY STATE
OR FEDERAL COURT SITTING IN NEW YORK COUNTY, STATE OF NEW YORK, UNITED STATES OF
AMERICA AND, BY THE EXECUTION AND DELIVERY OF THIS COMPANY GUARANTY AGREEMENT,
THE COMPANY EXPRESSLY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE IN, OR TO THE EXERCISE OF JURISDICTION OVER IT AND ITS
PROPERTY BY, ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING, AND THE
COMPANY HEREBY IRREVOCABLY SUBMITS GENERALLY AND UNCONDITIONALLY TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING.

(c) THE COMPANY AGREES THAT SERVICE OF PROCESS MAY BE MADE BY PERSONAL SERVICE
OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS IN ANY SUCH SUIT,
ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE PREPAID) TO
THE ADDRESS FOR NOTICES TO THE COMPANY IN EFFECT PURSUANT TO SECTION 23 HEREOF,
OR BY ANY OTHER METHOD OF SERVICE PROVIDED FOR UNDER THE APPLICABLE LAWS IN
EFFECT IN THE STATE OF NEW YORK.

(d) NOTHING CONTAINED IN SUBSECTIONS (b) or (c) HEREOF SHALL PRECLUDE THE
ADMINISTRATIVE AGENT FROM BRINGING ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS COMPANY GUARANTY AGREEMENT OR ANY OTHER LOAN DOCUMENT IN THE
COURTS OF ANY JURISDICTION WHERE THE COMPANY OR ANY OF THE COMPANY’S PROPERTY OR
ASSETS MAY BE FOUND OR LOCATED. TO THE EXTENT PERMITTED BY THE APPLICABLE LAWS
OF ANY SUCH JURISDICTION, THE COMPANY HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT AND EXPRESSLY WAIVES, IN RESPECT OF ANY SUCH
SUIT, ACTION OR PROCEEDING, OBJECTION TO THE EXERCISE OF JURISDICTION OVER IT
AND ITS

 

10



--------------------------------------------------------------------------------

PROPERTY BY ANY SUCH OTHER COURT OR COURTS WHICH NOW OR HEREAFTER MAY BE
AVAILABLE UNDER APPLICABLE LAW.

(e) IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES
UNDER OR RELATED TO THIS COMPANY GUARANTY AGREEMENT OR ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH, THE COMPANY AND THE ADMINISTRATIVE AGENT ON
BEHALF OF THE SECURED PARTIES HEREBY AGREE, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, THAT ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE TRIED BEFORE A
COURT AND NOT BEFORE A JURY AND HEREBY IRREVOCABLY WAIVE, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT ANY SUCH PERSON MAY HAVE TO TRIAL BY JURY
IN ANY SUCH ACTION, SUIT OR PROCEEDING.

(f) THE COMPANY HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE THAT ANY COURT
TO WHOSE JURISDICTION IT HAS SUBMITTED PURSUANT TO THE TERMS HEREOF IS AN
INCONVENIENT FORUM.

[Signature page follows.]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Company Guaranty Agreement as of the day and year first written above.

 

COMPANY GUARANTOR: ASBURY AUTOMOTIVE GROUP, INC. By:   /s/ Scott Krenz Name:  
Scott Krenz Title:   Senior Vice President

COMPANY GUARANTY

Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A., as Administrative Agent By:   /s/
Kristine D. Thennes Name:   Kristine D. Thennes Title:   Vice President

COMPANY GUARANTY

Signature Page